DETAILED ACTION
I.	Claims 1-13 have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The current application is a national stage entry of PCT/SE2018/050550, with International Filing Date: 05/31/2018, which claims foreign priority to 1750720-3, filed 06/07/2017.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/25/2019 and 02/25/2021 have been considered by the examiner.
                           Examiner’s Statement of Reasons for Allowance
Claims 1-13 are allowed over the prior art.
The following is an Examiner’s statement of reasons for the indication of allowable claimed subject matter.
As per independent claims 1 and 12, generally, the prior art of record, United States Patent Application Publication No. US 20190392145 to Komogortsev, which shows detection of print-based spoofing attacks; United States Patent Application Publication No. US 20160232401 to Hoyos et al. which shows systems and methods for performing fingerprint based user authentication using imagery; and United States Patent No. 10,430,638 to Russo which shows systems and methods for spoof detection relative to a template instead of on an absolute scale, fails to teach alone, or in combination, other than via hindsight, at the time of the filing of the claimed invention, the italicized claim elements (i.e., claim 1: “determining a match score based on a comparison between said authentication representation and said enrolment representation; determining a liveness score for said authentication attempt based on said candidate fingerprint image; determining a qualification metric for said authentication attempt based on a relation between the liveness score for said authentication attempt and a liveness score for at least one previous authentication attempt; and determining an authentication result for said authentication attempt based on said match score, and said qualification metric” and claim 12: “determine a match score based on a comparison between said first authentication representation and said enrolment representation; determine a liveness score for said authentication attempt based on said candidate fingerprint image; retrieve, from said memory, a stored liveness score associated with at least one previous authentication attempt; determine a qualification metric for said authentication attempt based on a relation between the liveness score for said authentication attempt and said stored liveness score; and determine an authentication result based on said match score and said qualification metric”), at the time of the filing of the claimed invention; serving to patently distinguish the invention from said prior art.
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH L AVERY whose telephone number is (571)272-8627.  The examiner can normally be reached on M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH L AVERY/Primary Examiner, Art Unit 2431